Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 19 April 2022.  These drawings are approved.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-10, 13-22, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmona (5,362,134) in view of Campion (3,260,294). Carmona shows a universal temporary wheel having all of the features as set forth in the above claims, except as clearly noted below.
	Regarding claims 1, 15, and 22, Carmona clearly anticipates the features set forth therein, except for the at least one rib extending outward from the tread (see last paragraph below).
	Regarding claim 5, Carmona does not disclose the use of a solid rubber outer casing. However, the use of tires (i.e. outer casings) that are made from solid rubber is well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art to provide the wheel of Carmona with a solid rubber tire (outer casing), for the purpose of preventing a flat tire due to a puncture caused by an object on the surface being travelled. 
	Regarding claims 46-10, Carmona clearly anticipates the features set forth therein.
	Regarding claims 13-14, Carmona does not disclose specific diameters for the central bore 14 nor the outer diameter of the wheel hub mounting plate 13. However, Carmona does disclose that the dimensions of the central bore 14 and the wheel hub mounting plate 13 (among other features of the wheel) is dependent upon the sizes of the wheel hubs on which the wheel will be mounted (see column 2, lines 49-61). Therefore, one of ordinary skill in the art would find it obvious to form the central bore and wheel hub mounting plate with dimensions suitable for that purpose disclosed in Carmona. 
	Regarding claims 1, 22, and 31, Carmona does not show at least one rib extending outward from the tread. Campion teaches the use of a wheel assembly including a tire 12 mounted on a wheel; wherein the tire 12 includes a tread 14 with at least one rib 10 extending outward from the tread. This rib 10 would produce vibration (and an audible sound) when contacting a road surface. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the wheel of Carmona with a tire having at least one rib extending outward from its tread, for the purpose of increasing traction. 

Claims 1, 4-5, 11, 13-14, 23, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adair (2,590,363) in view of Campion (3,260,294). Adair shows a universal temporary wheel having all of the features as set forth in the above claims, except as noted below.
	Per claims 1, 4, and 32, Adair shows a wheel having a wheel hub mounting plate with a central bore 5 and a pattern of apertures 9-10 allowing a plurality of different lug bolts patterns of a plurality of respective wheel hubs. The apertures 9-10 are radially positioned from the center of the wheel. The wheel incudes a wheel disc and a rim on which a pneumatic tire (aka outer casing) is mounted. The outer casing (aka pneumatic tire) inherently includes at least one rib (i.e. tread lug) that causes a vibration making an audible sound when the wheel is in contact with a hard surface. 
	Per claims 11 and 23, the pattern of apertures 9-10 includes eight apertures to receive at least a five lug bolt pattern and at least a six lug bolt pattern. 
	Regarding claim 5, Adair does not disclose the use of a solid rubber outer casing. However, the use of tires (i.e. outer casings) that are made from solid rubber is well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art to provide the wheel of Adair with a solid rubber tire (outer casing), for the purpose of preventing a flat tire due to a puncture caused by an object on the surface being travelled. 
	Regarding claims 13-14, Adair does not disclose specific diameters for the central bore 14 nor the outer diameter of the wheel hub mounting plate 13. However, one of ordinary skill in the art would find it obvious to form the central bore and wheel hub mounting plate of Adair with dimensions suitable to fit on a plurality of differently sized wheel hubs, to allow use of the wheel on a variety of different vehicles. 
	Regarding claim 1, Adair does not show at least one rib extending outward from the tread. Campion teaches the use of a wheel assembly including a tire 12 mounted on a wheel; wherein the tire 12 includes a tread 14 with at least one rib 10 extending outward from the tread. This rib 10 would produce vibration (and an audible sound) when contacting a road surface. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the wheel of Adair with a tire having at least one rib extending outward from its tread, for the purpose of increasing traction. 

Claims 12, 27, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adair in view of Campion as applied to claims 1, 4-5, 11, 13-14, 23, and 32 above, and further in view of Petrak (6,626,502).
	Regarding claims 12 and 27, Adair as modified by Campion does not show the pattern of apertures including thirteen apertures to accommodate at least a five lug bolt pattern and at least first and second six bolt patterns. 
	As shown in Figure 2, Petrak teaches the use of a wheel hub mounting plate 11 having a pattern of apertures 24-28 to accommodate at least a five lug bolt pattern (with apertures 25 or 26), at least a first six lug bolt pattern and at least a second six lug bolt pattern (with apertures 27). Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to form the pattern of apertures of Adair as modified by Campion in the manner taught by Petrak to allow use of the wheel on five and six bolt pattern wheels.

Allowable Subject Matter
Claims 24-26 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference shows a tire having a rib extending outwardly from its tread.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON R BELLINGER/Primary Examiner, Art Unit 3617